



Exhibit 10.3
ENERSYS
AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK UNITS
UNDER THE
2017 EQUITY INCENTIVE PLAN
THIS AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK UNITS (this “Agreement”),
dated as of ___________, is between ENERSYS, a Delaware corporation (the
“Company”), and the individual identified on the signature page hereof (the
“Participant”).
BACKGROUND
A.The Participant is currently an employee of the Company or one of its
Subsidiaries.
B.The Company desires to (i) provide the Participant with an incentive to remain
in the employ of the Company or one of its Subsidiaries, and (ii) increase the
Participant’s interest in the success of the Company by granting restricted
Stock Units (the “Restricted Stock Units”) to the Participant.
C.This grant of the Restricted Stock Units is (i) made pursuant to the EnerSys
2017 Equity Incentive Plan (as amended from time to time, the “Plan”); (ii) made
subject to the terms and conditions of this Agreement; and (iii) not employment
compensation nor an employment right and is made in the sole discretion of the
Compensation Committee.
AGREEMENT
NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:
1.Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Stock Units shall be subject to the
Plan. The terms of the Plan, the Background provisions of this Agreement and
Appendix A are hereby incorporated into this Agreement by reference and made a
part hereof as if set forth in their entirety in this Section 1. If there is a
conflict or an inconsistency between the Plan and this Agreement, the Plan shall
govern.
2.Grant of Restricted Stock Units.




Page 1 of 1

--------------------------------------------------------------------------------





(a)    Subject to the provisions of this Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant the number
of Restricted Stock Units specified on the signature page of this Agreement. The
Company shall credit to a bookkeeping account maintained by the Company, or a
third party on behalf of the Company, for the Participant’s benefit, the number
of Restricted Stock Units granted hereunder, each of which shall be deemed to be
the equivalent of one share of the Company’s Common Stock.
(b)    If the Company declares and pays a dividend or a distribution on Common
Stock in the form of cash, then a number of additional Restricted Stock Units
shall be credited to the Participant as of the payment date for such dividend or
distribution equal to the result of dividing (i) the product of the total number
of Restricted Stock Units credited to the Participant as of the record date for
such dividend or distribution (other than previously settled or forfeited
Restricted Stock Units) times the per share amount of such dividend or
distribution, by (ii) the Fair Market Value of one share of Common Stock as of
the record date for such dividend or distribution. Any Restricted Stock Units
credited to the Participant under this subsection shall be or become vested or
forfeited (as appropriate) to the same extent as the underlying Restricted Stock
Units.
(c)    If the Company declares and pays a dividend or distribution on the Common
Stock in the form of additional shares, or there occurs a forward split of
Common Stock, then a number of additional Restricted Stock Units shall be
credited to the Participant as of the payment date for such dividend or
distribution or forward split equal to (i) the number of Restricted Stock Units
credited to the Participant as of the record date for such dividend or
distribution or split (other than previously settled or forfeited Restricted
Stock Units), multiplied by (ii) the number of additional shares actually paid
as a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock. Any Restricted Stock Units credited to the
Participant under this subsection shall be or become vested or forfeited (as
appropriate) to the same extent as the underlying Restricted Stock Unit.
3.Terms and Conditions.
(a)    Vesting. All of the Restricted Stock Units shall initially be unvested.
Twenty-five percent (25%) of the Restricted Stock Units (rounded up to the
nearest whole number) shall vest on the first anniversary of the date of this
Agreement and on each of the next three (3) successive anniversaries thereof
(each such anniversary, a “Vesting Date”) unless previously vested or forfeited
in accordance with the Plan or this Agreement (the “Normal Vesting Schedule”).
(i)    Any Restricted Stock Units that fail to vest because the employment
condition is not satisfied shall be forfeited, subject to the special provisions
set forth in Subsections 3(a)(ii) through 3(a)(iv).




Page 2 of 2

--------------------------------------------------------------------------------





(ii)    (A) If the Participant’s employment terminates due to death or Permanent
Disability or (B) if, in the event of a Change in Control where the holders of
the Company’s Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, Restricted Stock Units not previously
vested shall immediately become vested. With respect to any of the Restricted
Stock Units that constitute “deferred compensation” as defined under Code
Section 409A, for purposes of this Section 3(a)(ii) and any acceleration of the
Restricted Stock Units upon a Change in Control, a Change in Control shall be
deemed to occur only if, in addition to the requirements set forth in the Plan,
the Change in Control also meets the requirements of IRS Reg. §1.409A-3(i)(5),
to the extent necessary to avoid the imposition of taxes thereunder.
(iii)    If on or within two years after a Change in Control (other than a
Change in Control described in Section 3(a)(ii) above), the Participant
(A) terminates employment for Good Reason, or (B) is terminated by the Company
without Cause, Restricted Stock Units not previously vested shall immediately
become vested.
(iv)    In the event of the Participant’s Retirement, the Compensation Committee
may determine, in its sole discretion, whether and the manner in which
Restricted Stock Units not previously vested (or any portion thereof) shall be
vested and be settled pursuant to Section 3(d). In the absence of Compensation
Committee action, upon such Retirement, the Restricted Stock Units which have
not vested as of the date of such termination shall vest pro-rata as of the date
of the Participant’s Retirement. All such Restricted Stock Units which shall
have not vested as a result of such Retirement shall be immediately and
automatically forfeited without consideration of any kind and to the extent that
the date the Participant first becomes eligible for Retirement and the vesting
date under this Section 3(a)(iv) are in different tax years, any amount payable
under this subsection shall constitute the payment of nonqualified deferred
compensation, subject to the requirements of Code Section 409A unless an
exemption under the treasury regulations is available.
The number of unvested Restricted Stock Units that shall vest pro-rata upon
Retirement (absent action to the contrary by the Compensation Committee)
described in the penultimate sentence of the foregoing paragraph of this Section
3(a)(iv) shall be calculated by multiplying (A) the quotient obtained by
dividing the number of completed months that the Participant was employed by the
Company or one of its Subsidiaries since the most recent Vesting Date by 48, by
(B) the number of Restricted Stock Units subject to this Agreement.
(b)    Restrictions on Transfer. Until the earlier of the applicable vesting
date under the Normal Vesting Schedule, the date of a termination of employment
due to death or Permanent Disability, the date of a Change in Control described
in Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), or as otherwise
provided in the Plan, no transfer of the Restricted Stock Units or any of the
Participant’s rights with respect to the Restricted




Page 3 of 3

--------------------------------------------------------------------------------





Stock Units, whether voluntary or involuntary, by operation of law or otherwise,
shall be permitted. Unless the Compensation Committee determines otherwise, upon
any attempt to transfer any Restricted Stock Units or any rights in respect of
the Restricted Stock Units before the earlier of the applicable vesting date
under the Normal Vesting Schedule, the date of a termination of employment due
to death or Permanent Disability, the date of a Change in Control described in
Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), such unit, and
all of the rights related to such unit, shall be immediately and automatically
forfeited by the Participant without consideration of any kind.
(c)    Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than death, Permanent Disability or
one of the reasons set forth in Sections 3(a)(iii) and (iv), the Participant
shall forfeit any and all Restricted Stock Units which have not vested as of the
date of such termination and such units shall revert to the Company without
consideration of any kind.
(d)    Settlement. Restricted Stock Units not previously forfeited shall be
settled on the earlier of the applicable Vesting Date under the Normal Vesting
Schedule, the date of a termination of employment due to death or Permanent
Disability, the date of a Change in Control described in Section 3(a)(ii), the
date of a termination of employment on or within two years after a Change in
Control described in Section 3(a)(iii), or, unless otherwise provided by the
Compensation Committee, the date of a termination of employment due to
Retirement described in Section 3(a)(iv), by delivery of one share of Common
Stock for each Restricted Stock Unit being settled or, if determined by the
Compensation Committee in its sole discretion, by a payment of cash equal to the
Fair Market Value of one share of Common Stock.
4.Noncompetition. The Participant agrees with the Company that, for as long as
the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries) following a termination of such employment, the
Participant shall not, without the prior written consent of the Company,
directly or indirectly, and whether as principal or investor or as an employee,
officer, director, manager, partner, consultant, agent, or otherwise, alone or
in association with any other person, firm, corporation, or other business
organization, engage or otherwise become involved in a Competing Business in the
Americas, Europe, Middle East or Asia, or in any other geographic area
throughout the world (a) in which the Company or any of its Subsidiaries has
engaged in any of the activities that comprise a Competing Business during the
Participant’s employment, or (b) in which the Participant has knowledge of the
Company’s plans to engage in any of the activities that comprise a Competing
Business (including, without limitation, in any area in which any customer of
the Company or any of its Subsidiaries may be located); provided, however, that
the provisions of this Section 4 shall apply solely to those activities of a
Competing Business, with which the Participant was personally involved or for
which the Participant was responsible while employed by the




Page 4 of 4

--------------------------------------------------------------------------------





Company or its Subsidiaries during the twelve (12) month period preceding
termination of the Participant’s employment. This Section 4 will not be
violated, however, by the Participant’s investment of up to US$100,000 in the
aggregate in one or more publicly-traded companies that engage in a Competing
Business.
5.Wrongful Solicitation. As a separate and independent covenant, the Participant
agrees with the Company that, for as long as the Participant is employed by the
Company or any of its Subsidiaries and continuing for twelve (12) months (or
such longer period as may be provided in an employment or similar agreement
between the Participant and the Company or one of its Subsidiaries) following a
termination of such employment, the Participant shall not engage in any Wrongful
Solicitation.




Page 5 of 5

--------------------------------------------------------------------------------





6.Confidentiality; Specific Performance.
(a)    The Participant agrees with the Company that the Participant shall not at
any time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 6. The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Participant.
(b)    The Participant agrees that upon termination of the Participant’s
employment with the Company or any Subsidiary for any reason, the Participant
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant’s
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.
(c)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
6, or Section 4 or 5 above, would be inadequate and, in recognition of this
fact, the




Page 6 of 6

--------------------------------------------------------------------------------





Participant agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond (or other
security other than any mandatory minimum or nominal bond or security), shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available.
7.Taxes.
(a)    This Section 7(a) applies only to (i) all Participants who are U.S.
employees, and (ii) to those Participants who are employed by a Subsidiary of
the Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Restricted Stock Units. Such Participant shall
pay to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Participant recognizes taxable income, or withholding of
employment taxes is required, with respect to the Restricted Stock Units, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to the Restricted Stock Units. The
Participant may satisfy the foregoing requirement by making a payment to the
Company in cash or, in accordance with rules and regulations promulgated by the
Compensation Committee, by delivering already owned unrestricted shares of
Common Stock or by having the Company withhold a number of shares of Common
Stock in which the Participant would otherwise become vested under this
Agreement, in each case, having a value equal to the maximum amount of tax
permitted to be withheld that will not result in adverse financial accounting
consequences to the Company. Such shares shall be valued at their Fair Market
Value on the date as of which the amount of tax to be withheld is determined.
(b)    The Participant acknowledges that the tax laws and regulations and
financial accounting principles and guidance applicable to the Restricted Stock
Units and the disposition of the shares following the settlement of Restricted
Stock Units are complex and subject to change.
8.Securities Laws Requirements. The Company shall not be obligated to transfer
any shares following the settlement of Restricted Stock Units to the Participant
free of a restrictive legend if such transfer, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (the “Securities
Act”) (or any other federal or state statutes having similar requirements as may
be in effect at that time).
9.No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the settlement of the Restricted Stock Units
pursuant to the Securities Act or any other federal or state securities laws.
10.Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the




Page 7 of 7

--------------------------------------------------------------------------------





Participant shall not, directly or indirectly, sell, make any short sale of,
loan, hypothecate, pledge, offer, grant or sell any option or other contract for
the purchase of, purchase any option or other contract for the sale of, or
otherwise dispose of or transfer, or agree to engage in any of the foregoing
transactions with respect to, any of the Restricted Stock Units granted under
this Agreement or any shares resulting the settlement thereof without the prior
written consent of the Company or its underwriters.
11.Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock Units by any holder thereof in violation
of the provisions of this Agreement or the Certificate of Incorporation or the
Bylaws of the Company, will be valid, and the Company will not transfer any
shares resulting from the settlement of Restricted Stock Units on its books nor
will any of such shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with such provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
such provisions.
12.Rights as a Stockholder. The Participant shall not possess the right to vote
the shares underlying the Restricted Stock Units until the Restricted Stock
Units have been settled in accordance with the provisions of this Agreement and
the Plan.
13.Survival of Terms. This Agreement shall apply to and bind the Participant and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4-7,13, 14, 16, 18-21 and 23 shall expressly survive the forfeiture of the
Restricted Stock Units and the termination of this Agreement.
14.Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Participant, to
the Participant’s attention at the mailing address set forth on the signature
page of this Agreement (or to such other address as the Participant shall have
specified to the Company in writing) and, if to the Company, to the Company’s
office at 2366 Bernville Road, Reading, Pennsylvania 19605, Attention: General
Counsel (or to such other address as the Company shall have specified to the
Participant in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon receipt, or if
sent by registered or certified mail, on the fifth day after the day on which
such notice is mailed.
15.Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.




Page 8 of 8

--------------------------------------------------------------------------------





16.Authority of the Administrator. The Compensation Committee shall have full
authority to interpret and construe the terms of the Plan and this Agreement,
including but not limited to making all determinations regarding eligibility,
vesting, forfeiture and the calculation of the number of Restricted Stock Units
awarded or credited under this Agreement. The determination of the Compensation
Committee as to any such matter of interpretation, construction or calculation
shall be final, binding and conclusive.
17.Representations. The Participant has reviewed with his or her own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that the Participant
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Agreement.
18.Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.
19.Entire Agreement; Language; Governing Law. This Agreement and the Plan and
the other related agreements expressly referred to herein set forth the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement has been prepared in
English and may be translated into one or more other languages. If there is a
discrepancy between or among any of these versions, the English version shall
prevail. Unless otherwise restricted by applicable law, this Agreement may be
executed electronically. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, USA, other than
its conflicts of laws principles.
20.Severability; Judicial Reformation. Should any provision of this Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Agreement. Moreover, if one or more
of the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to




Page 9 of 9

--------------------------------------------------------------------------------





scope, activity, subject or otherwise so as to be unenforceable, in lieu of
severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
21.Amendments; Construction. The Compensation Committee may amend the terms of
this Agreement prospectively or retroactively at any time, but (unless otherwise
provided under Section 18 of the Plan) no such amendment shall impair the rights
of the Participant hereunder without his or her consent. To the extent the terms
of Section 4 conflict with any prior agreement between the parties related to
such subject matter, the terms of Section 4, to the extent more restrictive,
shall supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Agreement and shall have no effect on the interpretation hereof.
22.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Restricted Stock Units subject to
all the terms and conditions of the Plan and this Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee upon any questions arising under
this Agreement.
23.Miscellaneous.
(a)    No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Compensation Committee. The Participant shall not have any claim or right to
receive grants of Awards under the Plan. Neither the Plan nor this Agreement, or
any action taken or omitted to be taken hereunder or thereunder, shall be deemed
to create or confer on the Participant any right to be retained as an employee
of the Company or any Subsidiary or other Affiliate thereof, or to interfere
with or to limit in any way the right of the Company or any Affiliate or
Subsidiary thereof to terminate the employment of the Participant at any time.
(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the




Page 10 of 10

--------------------------------------------------------------------------------





assets or business of the Company, or any other corporate act or proceeding,
whether of a similar character or otherwise.
(c)    Assignment. The Company shall have the right to assign any of its rights
and to delegate any of its duties under this Agreement to any of its Affiliates.
The terms and conditions of this Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and assigns of the Company (including
any person or entity which acquires all or substantially all of the assets of
the Company).
(d)    Adjustments. The Restricted Stock Units shall be adjusted or terminated
as contemplated by Section 16(a) of the Plan, including, in the discretion of
the Compensation Committee, rounding to the nearest whole number of Restricted
Stock Units or shares of Common Stock, as applicable.
(a)    Clawback Policy. The Restricted Stock Units, and any cash or shares of
Common Stock delivered upon settlement of the Restricted Stock Units shall be
subject to the terms of the clawback policy adopted by the Board of Directors
(as such policy may be amended from time-to-time).
24.    Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant's “separation from service” (as such term is
defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant's
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.


[REST OF PAGE LEFT INTENTIONALLY BLANK]




Page 11 of 11

--------------------------------------------------------------------------------









THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE USE AND
TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.
 
 
 
ENERSYS
 
 
By:
 
 
Name:
 
David M. Shaffer
Title:
 
President & Chief Executive Officer
 
PARTICIPANT
 
 
Name:
 
 
Address:
 
 
 
 
 

Date of Grant: _________________


Number of Restricted Stock Units: ________






Page 12 of 12

--------------------------------------------------------------------------------





APPENDIX A
to
Award Agreement for Employees – Restricted Stock Units
Under the 2017 Equity Incentive Plan
This Appendix A contains supplemental terms and conditions for awards of
Restricted Stock Units (“RSUs”) granted as of the Date of Grant set forth in the
Agreement under the EnerSys 2017 Equity Incentive Plan to Participants who
reside outside the United States or who are otherwise subject to the laws of a
country other than the United States.
The Participant has also received the Agreement applicable to the Award set
forth therein. The Agreement, together with this Appendix A and the Plan are the
terms and conditions of the grant of RSUs set forth in the Agreement. To the
extent that this Appendix A amends, deletes or supplements any terms of the
Agreement, this Appendix A shall control. Capitalized terms used but not defined
herein shall have the same meanings ascribed to them in the Agreement.
Section I of this Appendix A contains special terms and conditions that govern
the RSUs outside of the United States. Section II of this Appendix A contains
special terms and conditions that govern the RSUs in all countries, excluding
France, Germany, Italy, Netherlands, Poland and the United Kingdom. Section III
of this Appendix A contains special terms and conditions that govern the RSUs in
France, Germany, Italy, Netherlands, Poland and the United Kingdom. Section IV
of this Appendix A includes special terms and conditions in the specific
countries listed therein.
This Appendix A may also include information regarding exchange controls,
taxation of awards and certain other issues of which the Participant should be
aware with respect to participation in the Plan. The information is based on the
securities, exchange control, tax and other laws concerning RSUs in effect as of
July 30, 2018. Such laws are often complex and change frequently; the
information may be out of date at the time the Participant vests in the RSUs or
sell shares acquired under the Plan. As a result, the Company strongly
recommends that the Participant should not rely on the information noted herein
as the only source of information relating to the consequences of the
Participant’s participation in the Plan.
In addition, this Appendix A is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to the Participant’s
particular situation and the Company does not assure the Participant of any
particular result. Accordingly, the Participant is strongly advised to seek
appropriate professional advice as to how the relevant laws in the Participant’s
country apply to the Participant’s specific situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, transferred employment after
the Award was granted or is considered a resident of another country for local
law purposes, the




Page 13 of 13

--------------------------------------------------------------------------------





information contained herein may not be applicable to the Participant in the
same manner. In addition, the Company shall, in its sole discretion, determine
to what extent the terms and conditions contained herein will apply under these
circumstances.
Section I.     All Countries Outside the United States
1.
Nature of Grant. In accepting the Award, the Participant acknowledges that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

(c)
all decisions with respect to future grants, if any, will be at the sole
discretion of Company;

(d)
the Participant is voluntarily participating in the Plan;

(e)
the RSUs and the underlying shares of Common Stock subject to the RSUs are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or any Subsidiary or Affiliate, and which is
outside the scope of the Participant’s employment contract, if any;

(f)
the RSUs and the underlying shares of Common Stock subject to the RSUs are not
intended to replace any pension rights, if any, or compensation;

(g)
the RSUs and the underlying shares of Common Stock subject to the RSUs, and the
income and value of same, are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary or Affiliate;

(h)
the grant of the RSUs and the Participant’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any Subsidiary or Affiliate;

(i)
the future value of the underlying shares of Common Stock is unknown and cannot
be predicted with certainty;





Page 14 of 14

--------------------------------------------------------------------------------





(j)
if the Participant obtains shares of Common Stock upon settlement of the
Participant’s RSUs, the value of those shares acquired may increase or decrease
in value;

(k)
in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of the Participant’s employment with the Company or any Subsidiary
or Affiliate (for any reason whatsoever and whether or not in breach of local
labor laws) and the Participant irrevocably releases the Company, the
Subsidiaries and the Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, the Participant will be deemed irrevocably to have
waived the Participant’s entitlement to pursue such claim;

(l)
in the event of termination of the Participant’s employment (whether or not in
breach of local labor laws), the Participant’s right to vest in the RSUs under
the Plan, if any, will terminate effective as of the date that the Participant
is no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Compensation
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the Participant’s Award;

(m)
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of Common Stock;

(n)
the Participant is hereby advised to consult with the Participant’s personal
tax, legal and financial advisors regarding participation in the Plan before
taking any action related to the Plan;

(o)
unless otherwise provided in the Plan or by the Company in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and

(p)
neither the Company, any Subsidiary nor any Affiliate of the Company shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to





Page 15 of 15

--------------------------------------------------------------------------------





the settlement of the RSUs or the subsequent sale of any shares acquired upon
settlement.
2.    Payment of Taxes. The following provisions supplement Section 7 of the
Agreement entitled “Taxes.”
(a)
Regardless of any action the Company or the Subsidiary/Affiliate that employs
the Participant (the “Employer”) takes with respect to any or all income tax,
the Participant’s portion of social insurance, payroll tax, payment on account
or other tax-related items related to the Participant’s participation in the
Plan and legally applicable to the Participant (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer.

(b)
The Participant further acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant of the RSUs, the issuance of shares of Common Stock upon
vesting/settlement of the RSUs, the subsequent sale of shares of Common Stock
acquired pursuant to such issuance and the receipt of any dividends or dividend
equivalents; and (2) do not commit to, and are under no obligation to, structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result.

(c)
Further, if the Participant becomes subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable event, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(d)
The Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (1) withholding in
shares of Common Stock to be issued or cash distributed upon vesting/settlement
of the RSUs; (2) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer;
(3) withholding from the proceeds of the sale of shares of Common Stock acquired
upon vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization).

(e)
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,





Page 16 of 16

--------------------------------------------------------------------------------





the Participant shall be deemed to have been issued the full number of shares of
Common Stock subject to the vested RSUs, notwithstanding that a number of the
shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.
(f)
The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares of Common Stock or the proceeds of the sale of
shares of Common Stock, if the Participant fails to comply with this obligation.

3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on the Participant’s country of residence (and
country of employment, if different), the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect the
Participant’s ability to acquire or sell shares of Common Stock or rights to
shares of Common Stock (e.g., RSUs) under the Plan during such times as the
Participant is considered to have “inside information” (as defined by the laws
in the applicable country). The insider trading and/or market abuse laws may be
different from any Company Insider Trading Policy. The Participant personally is
responsible for ensuring compliance with any applicable restrictions and should
consult with the Participant’s personal legal advisor for additional information
about any applicable restrictions and the Participant’s obligations.
4.    Foreign Asset/Account and Exchange Control Reporting. The Participant’s
country of residence (and country of employment, if different) may have certain
exchange controls and foreign asset and/or account reporting requirements which
may affect the Participant’s ability to purchase or hold shares of Common Stock
under the Plan or receive cash from the Participant’s participation in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares of Common Stock) in a brokerage or bank account outside the Participant’s
country of residence (and country of employment, if different). The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in the Participant’s country of residence (and country of
employment, if different). Further, the Participant may be required to
repatriate the shares of Common Stock or proceeds acquired as a result of
participating in the Plan to the Participant’s country of residence (and country
of employment, if different) through a designated bank/broker and/or within a
certain time. The Participant personally is responsible for ensuring compliance
with any applicable reporting obligations and should consult with the
Participant’s personal legal advisor for additional information about such
obligations.




Page 17 of 17

--------------------------------------------------------------------------------







Section II.     All Countries Excluding France, Germany, Italy, Netherlands,
Poland and United Kingdom
Data Privacy Consent.
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Agreement and any other Award grant materials by and among, as applicable, the
employer, the Company and its subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing my participation in the Plan
(“Data”).
I understand that the Company and the employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, email address, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan.
I understand that Data will be transferred to a third party plan administrator,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. I understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than my country. I understand that if I reside outside the
United States, I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, the third party administrator and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
if I reside outside the United States, I may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing my local human resources
representative. Further, I understand that I am providing the consents herein on
a purely voluntary basis. If I do not consent, or if I later seek to revoke my
consent, my employment status or service and career with the employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
my consent is that the Company would not be able to grant me the Award or other
awards or administer or maintain such awards. Therefore, I understand that
refusing or withdrawing my consent may affect my ability to participate in the
Plan. For more




Page 18 of 18

--------------------------------------------------------------------------------





information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.
Section III.
France, Germany, Italy, Netherlands, Poland and United Kingdom

Data Privacy Notice.
You are hereby notified of the collection, use and transfer outside of the
European Economic Area, as described in this Agreement, in electronic or other
form, of your Personal Data (defined below) by and among, as applicable, the
Company and certain of its Subsidiaries and/or Affiliates for the purpose of
performing and satisfying its contractual obligations under the Agreement and
for the necessary, exclusive and legitimate purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all entitlement to Shares
awarded, canceled, vested, unvested or outstanding in your favor (“Personal
Data”), for the purpose of implementing, administering and managing the Plan.
You understand that providing the Company with this Personal Data is necessary
for the performance of this Agreement and that your refusal to provide the
Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
Your Personal Data shall be accessible within the Company only by the persons
specifically charged with Personal Data processing operations and by the persons
that need to access the Personal Data because of their duties and position in
relation to the performance of this Agreement.
The Personal Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You may, at any time and
without cost, contact the EnerSys Legal Department at legal@enersys.comto
enforce your rights under the data protection laws in your country, which may
include the right to (i) request access to or copies of Personal Data subject to
processing; (ii) request rectification of incorrect Personal Data; (iii) request
deletion of Personal Data; (iv) request restriction on processing of Personal
Data; (v) request portability of Personal Data; (vi) lodge complaints with
competent authorities in your country; and/or (vii) request a list with the
names and addresses of any potential recipients of Personal Data.
The Company provides appropriate safeguards for protecting Personal Data that it
receives in the U.S. through its adherence to data transfer agreements (which
include




Page 19 of 19

--------------------------------------------------------------------------------





model contractual clauses) entered into between the Company and its Subsidiaries
and Affiliates within the European Union.
Further, you are hereby notified that the Company and certain of its
Subsidiaries and/or Affiliates will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan. When transferring Personal Data to these
recipients, the Company and its Subsidiaries and/or Affiliates, as applicable,
will provide appropriate safeguards in accordance with the data transfer
agreements entered into between these parties.
The Company or its Subsidiaries or Affiliates may each further transfer Personal
Data to Solium Capital LLC, 60 E. Rio Salado Parkway, Suite 510, Tempe, AZ 85281
and/or such other third parties as may be selected by the Company, which are
assisting the Company with the implementation, administration and management of
the Plan. The Company may select a different service provider or additional
service providers and share Personal Data with such other provider(s) serving in
a similar manner. Solium Capital LLC, is based in the United States. Your
country or jurisdiction may have different data privacy laws and protections
than the United States. Nonetheless, your Personal Data will be transferred to
Solium Capital LLC for the exclusive purpose of administering your participation
in the Plan. The Company's legal basis, where required, for the transfer of
Personal Data to Solium Capital LLC. is that such transfer is necessary for the
purpose of performing and satisfying its contractual obligations under the
Agreement.
Finally, you may choose to opt out of allowing the Company to share your
Personal Data with Solium Capital LLC and others as described above, although
execution of such choice may mean the Company cannot grant awards under the Plan
to you. For questions about this choice or to make this choice, you should
contact the EnerSys Legal Department at legal@enersys.com.
Section IV.    Country-Specific Provisions

Argentina
Securities Law Information. Neither the RSUs nor the underlying shares of Common
Stock shall be publicly offered or listed on any stock exchange in Argentina
and, as a result, have not been and will not be registered with the Argentine
Securities Commission (Comisión Nacional de Valores or “CNV”). The offer is
private and not subject to the supervision of any Argentine governmental
authority. Neither this nor any other offering material related to the RSUs or
the underlying shares of Common Stock may be utilized in connection with any
general offering to the public in Argentina. Argentine residents who acquire
RSUs under the Plan do so according to the terms of a private offering made from
outside Argentina.
Australia




Page 20 of 20

--------------------------------------------------------------------------------





Compliance with Law. Notwithstanding anything to the contrary in the Agreement
or the Plan, the Participant shall not be entitled to, and shall not claim any
benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth) (the “Act”), any other provision of that Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits.
Australian Offer Document. The RSUs are granted pursuant to the Australian Offer
Document and the grant is intended to comply with the provisions of the
Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order 14/1000.
Participation in the Plan and the RSUs granted under the Plan are subject to the
terms and conditions stated in the Australian Offer Document, in addition to the
Plan and the Agreement.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in that
Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD 10,000 and international fund transfers. The
Australian bank assisting with the transactions will file the report on the
Participant’s behalf. If an Australian bank is not involved in the transfer, the
Participant personally will have to file the report. The Participant personally
is responsible for ensuring compliance with any applicable reporting obligations
and should consult with the Participant’s personal legal advisor for additional
information about such obligations.
Canada
RSUs Payable Only in Shares. Notwithstanding anything in the Agreement or the
Plan to the contrary, the Participant’s RSUs shall be settled in shares of
Common Stock only (and many not be settled in cash).
Securities Law Notification. The Participant is permitted to sell shares of
Common Stock acquired under the Plan through the designated broker appointed
under the Plan, if any, provided that the resale of such shares takes place
outside of Canada through the facilities of a national securities exchange on
which the shares are listed (i.e., The New York Stock Exchange).
English Language Consent for Participants in Quebec. To the extent the
Participant resides in Quebec, the parties acknowledge that it is their express
wish that the Plan, the Agreement and this Appendix A, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Plan, Agreement and Appendix A»), ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.




Page 21 of 21

--------------------------------------------------------------------------------





Data Privacy Consent. The following provision supplements Section II of this
Appendix A.
You hereby authorize the Company or the Company’s representatives to discuss
with and obtain all relevant information regarding your participation in the
Plan from all personnel, professional or not, involved in the administration and
operation of the Plan. You further authorize the Company and any Subsidiary or
Affiliate of the Company and the Compensation Committee to disclose and discuss
your participation in the Plan with their advisors. You further authorize the
Company and any Subsidiary or Affiliate of the Company to record such
information and to keep such information in your file.
Foreign Asset/Account Reporting Information. Foreign property, including shares
of Common Stock and other rights to receive shares of Common Stock (e.g., RSUs),
of a non-Canadian company held by a Canadian resident employee must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement), if
the total cost of the Participant’s foreign assets exceeds C$100,000 at any time
during the year. The RSUs must be reported, generally at nil cost, if the
C$100,000 threshold is exceeded because of other foreign property the
Participant holds. When shares of Common Stock are acquired, their cost
generally is the adjusted cost base (“ACB”) of such shares, ordinarily equal to
the Fair Market Value of the shares at the time of acquisition, but if the
Participant owns other shares of Common Stock, the ACB may have to be averaged
with the ACB of the other shares. The Participant personally is responsible for
ensuring compliance with any applicable reporting obligations and should consult
with the Participant’s personal legal advisor for additional information about
such obligations.
China
RSUs Payable Only in Cash. Notwithstanding anything in the Agreement or the Plan
to the contrary, any Earned RSUs shall be settled solely by means of a cash
payment made directly to the Participant by the Affiliate in China that employs
the Participant. The grant of RSUs does not provide any right for the
Participant to receive shares of Common Stock.
France
Nature of RSUs. The RSUs are not granted under the French specific regime
provided by Articles L. 225-197-1 to L. 225-197-6 of the French commercial code.
English Language Consent. The parties acknowledge that it is their express wish
that the Plan, the Agreement and this Appendix A, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Plan, Agreement and Appendix A»), ainsi que de tous




Page 22 of 22

--------------------------------------------------------------------------------





documents, avis et procédures judiciaires, exécutés, donnés ou intentés en vertu
de, ou liés directement ou indirectement à, la présente convention.
Exchange Control Information. The value of any cash or securities imported to or
exported from France without the use of a financial institution must be reported
to the customs and excise authorities when the value of such cash or securities
is equal to or greater than a certain amount. The Participant personally is
responsible for ensuring compliance with any applicable reporting obligations
and should consult with the Participant’s personal legal advisor for additional
information about such obligations.
Germany
Exchange Control Information. Cross-border payments in connection with the
purchase or sale of securities in excess of EUR 12,500 must be reported monthly
by accessing the electronic General Statistics Reporting Portal (Allgemeines
Meldeportal Statistik) via the Bundesbank’s website (www.bundesbank.de). The
Participant personally is responsible for ensuring compliance with any
applicable reporting obligations and should consult with the Participant’s
personal legal advisor for additional information about such obligations.
India
RSUs Payable Only in Cash. Notwithstanding anything in the Agreement or the Plan
to the contrary, any Earned RSUs shall be settled solely by means of a cash
payment made directly to the Participant by the Affiliate in India that employs
the Participant. The grant of RSUs does not provide any right for the
Participant to receive shares of Common Stock.
Exchange Control Information. The Participant must repatriate to India the
proceeds from the sale of shares acquired at vesting and any dividends received
in relation to the shares within 90 days after receipt. The Participant must
obtain evidence of the repatriation of funds in the form of a foreign inward
remittance certificate (the “FIRC”) from the bank where the Participant
deposited the foreign currency. The Participant must retain the FIRC in the
Participant’s records to present to the Reserve Bank of India or the
Participant’s Employer in the event that proof of repatriation is requested. The
Participant personally is responsible for ensuring compliance with the local
exchange control rules and should consult with the Participant’s personal legal
advisor for additional information about such rules and obligations.
Foreign Assets Reporting Information. The Participant is required to declare the
Participant’s foreign bank accounts and any foreign financial assets (including
shares of Common Stock held outside India) in the Participant’s annual tax
return. The Participant personally is responsible for ensuring compliance with
any applicable reporting obligations and should consult with the Participant’s
personal legal advisor for additional information about such obligations.




Page 23 of 23

--------------------------------------------------------------------------------





Italy
Plan Document Acknowledgment. In accepting the grant of RSUs, the Participant
acknowledges that the Participant has received a copy of the Plan, have reviewed
the Plan and the Agreement in their entirety, and fully understand and accept
all provisions of the Plan and the Agreement. The Participant further
acknowledges that the Participant has read and specifically and expressly
approves the following Sections in the Agreement and Appendix A:
Section 3 (Terms and Conditions)
Section 4 (Noncompetition)
Section 5 (Wrongful Solicitation)
Section 6 (Confidentiality; Specific Performance)
Section 18 (Investment Representation)
Section 19 (Entire Agreement; Language; Governing Law)
Section 23(e) (Clawback Policy)
Appendix A, Section I (Nature of Grant)
Appendix A, Section I (Payment of Taxes)
Appendix A, Section III (Data Privacy Notice)
Malaysia


Director Notification Obligation. If the Participant is a director of a
Malaysian Subsidiary or Affiliate, the Participant is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Subsidiary or Affiliate in
writing when the Participant receives or dispose of an interest (e.g., an award
under the Plan or shares of Common Stock) in the Company or any related company.
Such notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.


Insider-Trading Information. The Participant should be aware of the Malaysian
insider-trading rules, which may impact the Participant’s acquisition or
disposal of shares or rights to shares under the Plan. Under the Malaysian
insider-trading rules, the Participant is prohibited from acquiring or selling
shares or rights to shares (e.g., an award under the Plan) when the Participant
is in possession of information which is not generally available and which the
Participant knows or should know will have a material effect on the price of
shares once such information is generally available.






Page 24 of 24

--------------------------------------------------------------------------------





Data Privacy Consent. The following provision replaces Section II of this
Appendix A.






Page 25 of 25

--------------------------------------------------------------------------------





I hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
in this Agreement and Appendix and any other Plan grant materials by and among,
as applicable, the Employer, the Company and any of its other Subsidiaries or
Affiliates or any third parties authorized by the same in assisting in the
implementation, administration and management of my participation in the Plan.
I may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of my participation in the Plan, details of all
RSUs or any other entitlement to Shares awarded, cancelled, exercised, vested,
unvested or outstanding in my favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
I also authorize any transfer of Data, as may be required, to any external stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan and/or with whom any shares acquired upon vesting of RSUs are
deposited. I acknowledge that these recipients may be located in my country or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections to my country, which may not give
the same level of protection to Data. I understand that I may request a list
with the names and addresses of any potential recipients of Data by contacting
my local human resources representative. I authorize the Company, the external
stock plan service provider and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing my participation in the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case, without cost, by contacting in
writing my local human resources representative, whose contact details are Cheng
Liang Heng, cl.heng@enersys.com.sg, Further, I understand that I am providing
the consents herein on a purely voluntary basis. If I do not consent, or if I
later seek to revoke my consent, my employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing my consent is that the Company would not be able to
grant future RSUs or other equity awards to me or administer or maintain such
awards. Therefore, I understand that refusing or withdrawing my consent may
affect my ability to participate in the Plan. For more information on the
consequences of my refusal to consent or withdrawal of consent, I understand
that I may contact my local human resources representative.
Saya dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi saya seperti yang dinyatakan dalam Perjanjian dan
Lampiran ini dan apa-apa bahan geran Pelan oleh dan di antara, seperti mana yang
terpakai, Majikan, Syarikat dan mana-mana Anak Syarikat yang lain atau Syarikat
Sekutu kami atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk
membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan saya dalam
Pelan.
Sebelum ini, saya mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang saya,
termasuk, tetapi tidak terhad kepada, nama saya, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa saham atau jawatan pengarah yang dipegang
dalam Syarikat, fakta dan syarat-syarat penyertaan saya dalam Pelan, butir-butir
semua RSU atau apa-apa hak lain untuk Saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah saya ("Data"), untuk tujuan yang eksklusif bagi melaksanakan, mentadbir
dan menguruskan Pelan.
Saya juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada pembekal perkhidmatan pelan saham luar yang lain sebagaimana
yang mungkin dipilih oleh Syarikat pada masa depan, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa yang
mendepositkan apa-apa saham yang diperolehi apabila RSU terletak hak. . Saya
mengakui bahawa penerima-penerima ini mungkin berada di negara saya atau di
tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negara saya, yang mungkin tidak boleh memberi tahap perlindungan yang sama
kepada Data. Saya faham bahawa saya boleh meminta senarai nama dan alamat
mana-mana penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan saya. Saya memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan
saham luar dan mana-mana penerima lain yang mungkin membantu Syarikat (masa
sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan
penyertaan saya dalam Pelan untuk menerima, memiliki, menggunakan, mengekalkan
dan memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan penyertaan saya dalam
Pelan. Saya faham bahawa Data akan dipegang hanya untuk tempoh yang diperlukan
untuk melaksanakan, mentadbir dan menguruskan penyertaan saya dalam Pelan. Saya
faham bahawa saya boleh, pada bila-bila masa, melihat Data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan saya, di mana butir-butir hubungannya
adalah Cheng Liang Heng, cl.heng@enersys.com.sg. Selanjutnya, saya memahami
bahawa saya memberikan persetujuan di sini secara sukarela. Jika saya tidak
bersetuju, atau jika saya kemudian membatalkan persetujuan saya, status
pekerjaan atau perkhidmatan dan kerjaya saya dengan Majikan tidak akan terjejas;
satunya akibat buruk jika saya tidak bersetuju atau menarik balik persetujuan
saya adalah bahawa Syarikat tidak akan dapat memberikan RSU pada masa depan atau
anugerah ekuiti lain kepada saya atau mentadbir atau mengekalkan anugerah
tersebut. Oleh itu, saya faham bahawa keengganan atau penarikan balik
persetujuan saya boleh menjejaskan keupayaan saya untuk mengambil bahagian dalam
Pelan. Untuk maklumat lanjut mengenai akibat keengganan saya untuk memberikan
keizinan atau penarikan balik keizinan, saya fahami bahawa saya boleh
menghubungi wakil sumber manusia tempatan saya.





Page 26 of 26

--------------------------------------------------------------------------------







Mexico
Nature of Grant. The following provisions supplement Section I (Nature of Grant)
of this Appendix A:
Acknowledgment of the Grant. In accepting the RSUs, the Participant acknowledges
that the Participant has received a copy of the Plan and the Agreement,
including this Appendix A, and that the Participant has reviewed the Plan and
the Agreement, including this Appendix A, in its entirety and fully understand
and accept all provisions of the Plan and the Agreement, including this
Appendix A. The Participant further acknowledges that the Participant has read
and specifically and expressly approve the terms and conditions of Section I
(Nature of Grant) of this Appendix A, in which the following is clearly
described and established:
The Participant’s participation in the Plan does not constitute an acquired
right.
The Plan and the Participant’s participation in the Plan are offered by the
Company on a wholly discretionary basis.
The Participant’s participation in the Plan is voluntary.
Neither the Company nor any Subsidiary or Affiliate is responsible for any
decrease in the value of the RSUs granted and/or the shares issued under the
Plan.
Labor Law Acknowledgment and Policy Statement. In accepting the RSUs, the
Participant expressly recognizes that the Company, with registered offices at
2366 Bernville Road, Reading, Pennsylvania 19605, United States of America, is
solely responsible for the administration of the Plan and that the Participant’s
participation in the Plan and acquisition of shares does not constitute an
employment relationship between the Participant and the Company since the
Participant is participating in the Plan on a wholly commercial basis and the
Participant’s sole employer is EnerSys de Mexico, S.A. de CV, Powersonic, S.A.
de CV or Yecoltd, S de R.L. de CV (each, a “Mexican Subsidiary”). Based on the
foregoing, the Participant expressly recognizes that the Plan and the benefits
that the Participant may derive from participation in the Plan do not establish
any rights between the Participant and the Participant’s employer, a Mexican
Subsidiary, and do not form part of the conditions of the Participant’s
employment and/or benefits provided by such Mexican Subsidiary, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment.
The Participant further understands that the Participant’s participation in the
Plan is a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Participant’s participation in the Plan at any time, without any liability
to the Participant.




Page 27 of 27

--------------------------------------------------------------------------------





Finally, the Participant hereby declares that the Participant does not reserve
to himself or herself any action or right to bring any claim against the Company
for any compensation or damages regarding any provision of the Plan or any
benefits derived from the Plan; therefore, the Participant grants a full and
broad release to the Company, its shareholders, officers, agents, legal
representatives, and subsidiaries with respect to any claim that may arise.
Spanish Translation.
Reconocimiento de la subvención. Al aceptar el fuentes, el participante reconoce
que el participante ha recibido una copia del plan y el acuerdo, incluyendo este
apéndice a, y que el participante ha revisado el plan y el acuerdo, incluyendo
este apéndice a, en su totalidad y comprender y aceptar plenamente todas las
disposiciones del plan y del acuerdo, incluido el presente Apéndice A. El
participante reconoce además que el participante ha leído y aprobado expresa y
explícitamente los términos y condiciones de la sección I (naturaleza de la
concesión) del presente apéndice a, en el que se describen y establecen
claramente los siguientes:
(1) la participación del participante en el plan no constituye un derecho
adquirido.
(2) el plan y la participación del participante en el plan son ofrecidos por la
compañía sobre una base totalmente discrecional.
(3) la participación del participante en el plan es voluntaria.
(4) ni la compañía ni ningún subsidiario o afiliado es responsable de cualquier
disminución
Reconocimiento de la ley laboral y declaración de política. Al aceptar el
fuentes, el participante reconoce expresamente que la compañía, con domicilio
social en 2366 BERNVILLE Road, Reading, Pennsylvania 19605, Estados Unidos de
América, es el único responsable de la administración del plan y que el La
participación del participante en el plan y la adquisición de acciones no
constituye una relación de empleo entre usted y la empresa, ya que el
participante participa en el plan de manera totalmente comercial y el único
empleador del participante es EnerSys de México, s.a. de CV, PowerSonic, s.a. de
CV o Yecoltd, S de R.L. de CV (cada una, una "filial mexicana"). Basándose en lo
anterior, el participante reconoce expresamente que el plan y los beneficios que
el participante puede derivar de la participación en el plan no establecen
ningún derecho entre el participante y el empleador del participante, una filial
mexicana, y no forman parte de las condiciones del empleo del participante y/o
los beneficios proporcionados por dicha filial mexicana, y cualquier
modificación del plan o su terminación no constituirá un cambio o deterioro de
los términos y condiciones del Empleo.
El participante entiende además que la participación del participante en el plan
es el resultado de una decisión unilateral y discrecional de la compañía; por lo
tanto, la compañía se reserva el derecho absoluto de enmendar y/o suspender la
participación del




Page 28 of 28

--------------------------------------------------------------------------------





participante en el plan en cualquier momento, sin ninguna responsabilidad para
con el participante.
Por último, el participante declara que el participante no se reserva a sí mismo
ninguna acción o derecho de presentar reclamación alguna contra la compañía por
cualquier indemnización o daño relacionado con cualquier disposición del plan o
cualquier beneficio derivado del plan; por lo tanto, el participante otorga una
liberación completa y amplia a la compañía, sus accionistas, oficiales, agentes,
representantes legales y subsidiarias con respecto a cualquier reclamación que
pueda surgir.
Netherlands
Waiver of Termination Rights. The Participant waives any and all rights to
compensation or damages as a result of any termination of employment for any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Participant’s ceasing to have rights under, or ceasing to be entitled to
any awards under the Plan as a result of such termination.
Poland
Exchange Control Information. Polish residents holding foreign securities
(including shares of Common Stock) and maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000. If required, the reports must be filed on a quarterly basis on
special forms available on the website of the National Bank of Poland. If the
Participant transfers funds in excess of €15,000 into Poland in connection with
the sale of shares of Common Stock under the Plan, the funds must be transferred
via a bank account. The Participant is required to retain the documents
connected with a foreign exchange transaction for a period of five (5) years, as
measured from the end of the year in which such transaction occurred. If the
Participant holds shares of Common Stock acquired under the Plan and/or maintain
a bank account abroad, the Participant will have reporting duties to the
National Bank of Poland. The Participant personally is responsible for ensuring
compliance with any applicable reporting obligations and should consult with the
Participant’s personal legal advisor for additional information about such
obligations.
Singapore
Sale Restriction. The Participant expressly agrees that any shares of Common
Stock received upon vesting will not be offered for sale or sold in Singapore
prior to the six (6) month anniversary of the Date of Grant, unless such sale or
offer in is made after pursuant to the exemption under Part XIII Division (1)
Subdivision (4) (other than Section 280) of the SFA (Chapter 289, 2006 Ed.) or
pursuant to, and in accordance with the conditions of, any other applicable
provision(s) of the SFA.




Page 29 of 29

--------------------------------------------------------------------------------





Securities Law Information. The grant of RSUs is being made in reliance on
Section 273(1)(f) of the SFA, under which it is exempt from the prospectus and
registration requirements under the SFA and is not made to the Participant with
a view to the shares of Common Stock being subsequently offered for sale to any
other party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. If the Participant
is the Chief Executive Officer (“CEO”) or a director, alternate director,
substitute director or shadow director of the Company’s Singapore Subsidiary or
Affiliate, the Participant is subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
the Company’s Singapore Subsidiary or Affiliate in writing when the Participant
receives an interest (e.g., RSUs or shares of Common Stock) in the Company or
any Subsidiary or Affiliate. This notification must be made (a) within two (2)
business days of acquiring or disposing of any interest in the Company or any
Subsidiary or Affiliate, or becoming the CEO or a director, associate director
or shadow director, whichever occurs last, and (b) upon any change in a
previously disclosed interest (e.g., sale of shares of Common Stock issued upon
vesting and settlement of the RSUs).
Switzerland
Securities Law Information. The offer of the RSUs is considered a private
offering in Switzerland and therefore is not subject to securities registration
in Switzerland. Neither this document nor any other materials relating to the
RSUs (a) constitutes a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, (b) may be publicly distributed or
otherwise made publicly available in Switzerland or (c) has been or will be
filed with, approved, or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).
United Kingdom
RSUs Payable Only in Shares. Notwithstanding anything in the Agreement or the
Plan to the contrary, the Participant’s RSUs shall be settled in shares of
Common Stock only (and many not be settled in cash).
Tax Withholding. The following provision supplements Section I (Payment of
Taxes) of this Appendix A:
The Participant expressly agrees that the Participant is liable for all
Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as and
when requested by the Company, the Employer and/or by Her Majesty’s Revenue &
Customs (“HRMC”) (or any other tax authority or any other relevant authority).
The Participant also hereby agrees to indemnify and keep indemnified the Company
and the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on the Participant’s behalf to HMRC (or any
other tax authority or any other relevant authority).




Page 30 of 30

--------------------------------------------------------------------------------





Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange Act)
and the indemnification of the Company and the Employer is viewed as a loan, the
Participant will be ineligible for such a loan to cover income tax. In the event
that the Participant is a director or executive officer and income taxes are not
collected from or paid by the Participant within ninety (90) days after the end
of the tax year in which the event giving rise to the income tax obligation
arose, the amount of any uncollected income tax may constitute a benefit to the
Participant on which additional income tax and national insurance contributions
(“NICs”) may be payable. The Participant acknowledges that the Participant will
be responsible for reporting any income tax due on this additional benefit
directly to HMRC under the self-assessment regime and for paying the Company or
the Employer (as applicable) for any employee NICs due on this additional
benefit which may be recovered from the Participant by the Company or the
Employer at any time thereafter by any of the means referred to herein.
**************************
 




Page 31 of 31